Townsend, J.,
dissenting. The sole question for determination in this case is whether after a workmen’s compensation case has been reversed and remanded by the Court of Appeals, with direction leaving the way open for the board to hear new evidence, make new findings of fact, and enter a new award, the board should proceed as set out in Code § 114-707, with review as set out in § 114-708, or whether it proceeds only under § 114-708. The majority opinion holds to the latter view. While the question has never been specifically passed upon, physical precedents show that the board has in such instances followed the former procedure, as it did in this case and as was done in Washington v. U. S. Fidelity &c. Co., 39 Ga. App. 481 (147 S. E. 533); s. c., 37 Ga. App. 140 (139 S. E. 359).
It appears to me that the procedure followed by the board is correct. A remand of a case to the board with directions to find new facts and enter a new award comes nearer, in my opinion, to fitting Code § 114-707 providing that “The directors or any of them shall hear the parties at issue . . . and shall determine the dispute in a summary manner’’ than it does to fitting the provisions of Code § 114-708 providing that “If an application for review is made to the Department of Industrial Relations within seven days from the date of notice of the award all the directors shall review the evidence . . . and shall make an award.” Where the case is remanded by the appellate court, this is not the equivalent of “an application for review within 7 days" by the aggrieved party, and under its terms Code § 114-708 has application only where such application for review is made.
In my opinion when a compensation case is heard in the first instance either by a single director and reviewed by the full *791board as was done in this case, or heard by the full board in the first instance and reviewed on application therefor, and thereafter is appealed from the review by the full board and reversed with direction that additional evidence may be taken and a finding of fact be based on such additional evidence if taken and the evidence already in the record, that the new award by the full board is de novo to the extent that it may be reviewed under Code § 114-708 by the full board on application of a dissatisfied party made within 7 days. Since that procedure was followed in this case I think the full board was acting within the scope of its authority and jurisdiction when it vacated the award of October 31 and substituted in lieu thereof the award of December 29.
Here the full board after reversal and remand with direction by this court entered an award in favor of the claimant for the sole reason, as stated therein, that it construed the opinion of the Court of Appeals as a directive so to do. This was an obvious misconstruction of the opinion of this court. Within 7 days from the entry of this award the application for review was made, and this was the first opportunity the complaining party had to have the award reviewed in accordance with Code § 114-708. Accordingly, I think the judgment of the superior court reversing the full board should be reversed.
I am authorized to say that Quillian, J., concurs in this dissent.